DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, there is insufficient antecedent basis for “the second pressure valve”.  Additionally, “the second pressure valve” is indefinite because it is unclear what valve is referred to at the second pressure valve and the specification does not define the second pressure valve.  Examiner believes this limitation to be a typographical error, interpreting in light of the specification “the second pressure valve” to mean “the second pressure zone”.

Regarding claim 3, there is insufficient antecedent basis for “the second pressure zone”.

Regarding claims 2 and 4-6, claims 2 and 4-6 are rejected because claims 2 and 4-6 depend from rejected claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 2014/0209657), hereinafter Huang, in view of Liang et al (US 7,556,183), hereinafter Liang.

Regarding claim 1, Huang discloses a clinch fastener system (Fig. 1, item 1) comprising: 
a pneumatic fastener tool (Fig. 1) having a tool nose (Fig. 1, item 13), a handle (Fig. 1, item 11), a trigger (Fig. 1, item 17), and a trigger valve (Fig. 3-6, trigger 17 has a trigger valve); 
a pivoting base (Fig. 1, item 21) configured to be pivotally connected to the pneumatic fastener tool configured to dispense fasteners (Para. 0020-0022); 
a clinch arm pivotally connected to the pivoting base at a proximal end of the clinch arm (Para. 0020-0023); 
Huang is silent about a safety valve operating through three pressure zones, wherein the first pressure zone includes an interior of the handle and a first portion of the trigger valve, wherein the second pressure valve includes a second portion of the trigger valve, and a first portion of the safety valve, and wherein the third pressure zone includes a second portion of the safety valve.
(Fig. 1) with a trigger valve (Fig. 1, item 4) and a safety valve (Fig. 1, item 5) operating through three pressure zones (Col. 5, line 1-Col. 6, line 59), wherein the first pressure zone includes an interior of the handle and a first portion of the trigger valve (Col. 5, line 1-Col. 6, line 59, first pressure zone includes interior 10 of handle 13 and first portion 41 of trigger valve 4), wherein the second pressure valve (Under the interpretation based on the 35 U.S.C. 112(b) rejection above, second pressure valve is being interpreted as second pressure zone) includes a second portion of the trigger valve and a first portion of the safety valve (Col. 5, line 1-Col. 6, line 59, second pressure zone includes bottom portion of trigger valve 4 and connecting portion of safety valve 5), and wherein the third pressure zone includes a second portion of the safety valve (Col. 5, line 1-Col. 6, line 59, third pressure zone includes bottom portion of safety valve 5).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Huang and Liang to modify the fastener system of Huang to include the safety valve system of Liang.  A person of ordinary skill in the art would have been motivated to make such change in order to provide a simple safety system with necessary stability in light of different work parts (Liang, Col. 1, lines 30-61).

Regarding claim 2, as combined above, Liang teaches the clinch fastener system further comprising an integrated air piston (Fig. 1, item 54) within the second pressure zone providing mechanical lockout of a safety mechanism (Col. 6, line 29-Col. 7, line 55).

Regarding claim 3, Huang discloses the clinch fastener system further comprising an air cylinder (Fig. 3, air cylinder surrounds chamber 14) configured to operate the clinch arm (Para. 0020-0023) and tubing (Fig. 3-6 air cylinder surrounding chamber 14 is connected to portion of trigger valve 17 by tubing to allow air to flow within the pressure zone) within a second pressure zone between the second portion of the trigger valve and the air cylinder to actuate the air cylinder (Para. 0020-0023).

Regarding claim 4, Huang discloses the clinch fastener system further comprising an extended curved trigger (Fig. 1, item 17).

Regarding claim 5, Huang discloses the clinch fastener system further comprising an extended curved trigger (Fig. 1, item 17) configured to prevent accidental or double firing of the tool (Para. 0020-0023).

Regarding claim 6, Huang is silent about the clinch fastener system further comprising a rocking safety latch at one end of the extended curve trigger, a depressible button safety switch, and a safety mechanism which is connected at the nose of the tool; wherein the rocking safety latch is configured to be able rotate to lockout the safety mechanism.
However, Liang teaches a rocking safety latch (Fig. 1, rocking safety latch 44) at one end of the extended curve trigger, a depressible button safety switch (Fig. 1, item 5, depressible button safety switch moves upward when tool is pressed against workpiece), and a safety mechanism (Fig. 3, item 61) which is connected at the nose of the tool; wherein the rocking safety latch is configured to be able rotate to lockout the safety mechanism (Col. 6, line 15-Col. 7, line 10, if trigger is not actuated, safety mechanism cannot supply air to the trigger valve).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention to modify the clinch fastener system of Huang to include the safety mechanism of Liang.  A person of ordinary skill in the art would have been motivated to make such change in order to provide a simple safety system with necessary stability in light of different work parts (Liang, Col. 1, lines 30-61).

Regarding claim 7, Huang teaches a clinch fastener system (Fig. 1) comprising: 
a pneumatic fastener tool (Fig. 1) having a trigger (Fig. 1, item 17) and a tool nose (Fig. 1, item 13); 
a pivoting base (Fig. 1, item 21) configured to be pivotally connected to the pneumatic fastener tool configured to dispense fasteners (Para. 0018-0023); 
a clinch arm (Fig. 1, item 22) pivotally connected to the pivoting base at a proximal end of the clinch arm (Para. 0018-0023); 
(Fig. 1, distal end of clinch arm 22 has a clinch plate) disposed on a distal end of the clinch arm 
a mechanically actuated trigger linkage (Fig. 3-6, trigger 17 has a mechanically actuated trigger linkage) (Para. 0018-0023) attached to the trigger comprising a clinch actuating valve configured to actuate the clinch arm (Para. 0018-0023).
Huang is silent about the mechanically actuated trigger linkage comprising an integrated actuator arm attached to the trigger, a safety trigger lockout mechanism configured to be operatively attached to the nose of the pneumatic fastener tool, a pneumatic valve actuating arm operatively attached to the integrated actuator arm.
However, Liang teaches an integrated actuator arm (Fig. 9, item 42) attached to the trigger, a safety trigger lockout mechanism (Fig. 1, item 6) configured to be operatively attached to the nose of the pneumatic fastener tool, a pneumatic valve actuating arm (Fig. 9, item 54) operatively attached to the integrated actuator arm.
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Huang and Liang to modify the fastener system of Huang to include the safety valve system of Liang.  A person of ordinary skill in the art would have been motivated to make such change in order to provide a simple safety system with necessary stability in light of different work parts (Liang, Col. 1, lines 30-61).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541. The examiner can normally be reached Monday-Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VERONICA MARTIN/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731